DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/665,846, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application, as set forth in detail below. The examiner notes that, for convenience, page numbers in this section refer to the specification in the current application, which appears to be identical in content to the specification of the prior-filed application (but for the Cross Reference to Related Applications paragraph).
claim 7, there is insufficient written description in the prior-filed application for the limitation “in the first position, the net opening forms a first cross sectional area defined by a first vertical height extending from a top edge of the at least one bracket to the top net surface with a width from the first end to the second end” in lines 6-8. The prior-filed application defines the first cross sectional area as defined by the width of the net portion and the net height (pg. 19, lines 6-7). The net height is described as “equivalent to a space between the top net surface 214 and the playing surface 102” (pg. 14, lines 17-19), not the top edge of the bracket as recited in claim 7. As described in the specification, it appears that in the first position (P1, Figs. 1A-B), the top edge of the bracket is level with the top net surface. Therefore, the net opening as described in the prior-filed application would not be understood to form a first cross sectional area defined by a first vertical height extending from the top edge of the bracket to the top net surface when the net portion is in the first position, because there is no vertical distance between the top edge of the bracket and the top net surface in the first position as described in the disclosure of the prior-filed application. 
Regarding claim 12, there is insufficient written description in the prior-filed application for the limitation “a vertical positioner including at least of a bracket or the combination game table” in lines 8-9. The specification does not use the term “vertical positioner.” The examiner acknowledges that the disclosed bracket, or the bracket in cooperation with the game table, could reasonably be described as a vertical positioner, performing the function of vertically positioning the net portion with respect to the game-playing surface in the first and second positions. However, the prior-filed application does not describe an embodiment in which a combination game table alone acts as a vertical positioner to perform the vertical positioning one of a bracket or the combination game table.” 
Regarding claim 15, there is insufficient written description in the prior-filed application for the limitation “the at least one of the bracket or the combination game table forms a channel configured to slidably receive at least one of the first end or the second end of the net portion” in lines 1-4. Although the prior-filed application describes the bracket forming a channel (or the bracket in combination with the table forming a channel between the bracket and the table), the prior-filed application does not describe the combination game table alone forming a channel, as would be encompassed by the limitation “at least one of the bracket or the combination game table.”
Regarding claim 17, there is insufficient written description in the prior-filed application for the limitation “the at least one of the bracket or the combination game table comprises a retention device.” Although the prior-filed application describes the bracket comprising a retaining device (understood to be synonymous with “retention device”), the prior-filed application does not describe the combination game table comprising a retention device (or retaining device).
Regarding claim 18, there is insufficient written description in the prior-filed application for the limitation “in the first position, the net opening forms a first cross sectional area defined by a first vertical height extending from a top edge of the vertical positioner to the top net surface with a width from the first end to the second end” in lines 6-8. As discussed above, the prior-filed application defines the first cross sectional area as defined by the width of the net portion and the net height (pg. 19, lines 6-7). The net height is described as “equivalent to a the playing surface 102” (pg. 14, lines 17-19), not the top edge of a vertical positioner (i.e., the bracket or the game table) as recited in claim 18. As described in the specification, it appears that in the first position (P1, Figs. 1A-B), the top edge of the bracket and the game table is level with the top net surface. Therefore, the net opening as described in the prior-filed application would not be understood to form a first cross sectional to form a first cross sectional area defined by a first vertical height extending from the top edge of the bracket or the game table to the top net surface when the net portion is in the first position, because there is no vertical distance between the top edge of the bracket or the game table and the top net surface in the first position as described in the disclosure. 
Regarding claim 20, there is insufficient written description in the prior-filed application for the limitation “the vertical positioner includes … a retention device” in lines 1-2. Claim 12 defines the vertical positioner as including “at least one of a bracket or the combination game table.” As discussed above for claim 17, although the prior-filed application describes the bracket comprising a retaining device (understood to be synonymous with “retention device”), the original disclosure does not describe the combination game table comprising a retention device (or retaining device).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The examiner notes that the term “net portion” is broadly interpreted in view of Applicant’s disclosure to mean “anything (i.e. any material) serving to capture the projectile … as opposed to being limited to a mesh or a woven fabric construction” (see para. 0034).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Specification
The disclosure is objected to because of the following informalities:
On pg. 13, line 10, “may at least partially encloses” should read --may at least partially enclose--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 12-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, there is insufficient written description for the limitation “a vertical positioner including at least one of a bracket or the combination game table, the vertical positioner vertically positioning the net portion with respect to the game-playing surface in the first position and the second position” in lines 8-10. Although the disclosure provides sufficient written description support for the bracket, or the bracket in combination with the combination game table, performing the vertical positioning function, the disclosure does not provide sufficient written description support for the combination game table alone performing the function of vertically positioning the net portion with respect to the game-playing surface in the first position and the second position, as would be encompassed by the limitation “at least one of a bracket or the combination game table
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim limitation “means for engaging a table” invokes 35 U.S.C. 112(f). The limitation “a means for engaging a table” in line 6 renders the claim indefinite, because it is unclear what is engaged to the table by the engaging means, and it is unclear in view of Applicant’s disclosure whether “engaging” in this context means securing/fastening or merely contacting. According to its ordinary definitions, “engaging” would be understood to mean “causing (gears or the like) to become interlocked; interlocking with” or “attaching or securing” (Random House Kernerman Webster’s College Dictionary © 2010). However, in Applicant’s disclosure, the term “engagement” appears to be used with respect to the table only in the context of a “table engagement surface” (218-2, Fig. 2A; pg. 19, lines 19-20) of a flange (218) of the net portion (210). The table engagement surface (218-2) appears to contact the table without interlocking or attaching to the table (i.e., without “engaging” the table in the ordinary sense of the word noted above). Applicant’s disclosure also describes a “fastening portion” (222, Fig. 2C) of a bracket (220) that “may secure the at least one bracket 220 to the table by any fastening means” (pg. 20, lines 5-7), but does not use the term “engaging” to describe this feature. Because it is unclear what function is being described by the limitation “for engaging a table”, it is unclear which structure(s) would be encompassed by this limitation. 
The limitation “means for vertically positioning the net portion with respect to the game-playing surface in the first position and the second position” in lines 9-10 also invokes 35 USC 112(f). It is unclear what structure would be encompassed by this limitation. If considered only in view of the specification and drawings, it would appear that this limitation would correspond to a bracket configured to receive an end of the net portion (see pg. 15, lines 20-22) with retaining device comprising a friction fit, a magnet, or a mechanical stop (see pg. 21, line 5-pg. 22, line 4) for positioning in the first and second positions. However, claim 12 (which is also part of the disclosure) appears to recite another embodiment in which the game table itself performs a vertical positioning function (see claim 12, lines 8-10, “a vertical positioner including at least one of a bracket or the combination game table, the vertical positioner vertically positioning the net portion with respect to the game-playing surface in the first position and the second position”), but, as noted above, the disclosure does not sufficiently identify how this function would be performed by the game table alone. The recitation in claim 12 of an alternative vertical positioner that lacks sufficient written description in the disclosure introduces ambiguity into the scope of the “means for vertically positioning” in claim 1. It is unclear whether the scope of the “means for vertically positioning” would be limited to the structure that is clearly described in the specification and drawings (i.e., a bracket with a retaining device or a friction fit, and equivalents thereof), or would encompass a vertical positioner that includes the game table alone as recited in claim 12 but not sufficiently described in the disclosure. For the purpose of examination, the means for vertically positioning 
Regarding claim 2, the limitation “the at least one flange comprising a table engagement surface configured to engage the table” in lines 2-3 renders the claim indefinite, because it is unclear whether the table engagement surface in claim 2 is the same component as the means for engaging a table recited in claim 1.
Regarding claim 7, the limitation “in the first position, the net opening forms a first cross sectional area defined by a first vertical height extending from a top edge of the at least one bracket to the top net surface and a width from the first end to the second end” in lines 6-8 renders the claim indefinite, because this limitation appears to be inconsistent with Applicant’s disclosure. See MPEP 2173.03. As shown in Figs. 1A and 1B illustrating the first position (P1), there appears to be no “first vertical height” extending from a top edge of the brackets to the top net surface, since the top edge of the brackets is level with the top net surface in the first position. The scope of claim 7 is unclear due to the inconsistency between the claimed subject matter and the disclosure. 
Regarding claim 8, the limitation “perpendicular to the game-playing surface” in lines 6-7 renders the claim indefinite, because it is unclear whether it is the channel, the surface of the first or second end, or the goal end of the table that is perpendicular to the game-playing surface. In addition, the orientation of the game-playing surface is a variable that is outside the scope of the claimed goal, such that a perpendicular relationship to the game-playing surface does not clearly define the scope of the claimed goal. The examiner notes that this limitation 
Regarding claim 12, the limitation “means for engaging a combination game table” in line 5 invokes 35 U.S.C. 112(f). The limitation “a means for engaging a combination game table” renders the claim indefinite, because it is unclear what is engaged to the table by the engaging means, and it is unclear in view of Applicant’s disclosure whether “engaging” in this context means securing/fastening or merely contacting. As discussed above, “engaging” would be understood according to its ordinary definitions to mean “causing (gears or the like) to become interlocked; interlocking with” or “attaching or securing” (Random House Kernerman Webster’s College Dictionary © 2010). However, in Applicant’s disclosure, the term “engagement” appears to be used with respect to the table only in the context of a “table engagement surface” (218-2, Fig. 2A; pg. 19, lines 19-20) of a flange (218) of the net portion (210). As noted above, the table engagement surface (218-2) appears to contact the table without interlocking or attaching to the table (i.e., without “engaging” the table in the ordinary sense of the word noted above). Applicant’s disclosure also describes a “fastening portion” (222, Fig. 2C) of a bracket (220) that “may secure the at least one bracket 220 to the table by any fastening means” (pg. 20, lines 5-7), but does not use the term “engaging” to describe this feature. Because it is unclear what function is being described by the limitation “for engaging a combination game table”, and because the specification does not clearly link the disclosed structure to the claimed function, it is unclear what structure is encompassed by this limitation. The examiner notes that this limitation could be clarified by replacing “means for engaging a 
Further regarding claim 12, the limitation “a vertical positioner including at least one of a bracket or the combination game table” in lines 8-9 renders the claim indefinite, because it is unclear in what sense the combination game table itself would be considered a vertical positioner, or how the game table would perform the vertical positioning function. As discussed above in the rejection under 35 USC 112(a), Applicant’s disclosure does not use the term “vertical positioner”, or describe the game table as a vertical positioner, or ascribe a vertical positioning function to the game table itself. The scope of claim 12 is unclear due to the inconsistency between the claimed subject matter and the disclosure. In addition, the limitation “the vertical positioner vertically positioning the net portion with respect to the game-playing surface in the first position and the second position” in lines 9-10 renders the claim indefinite, because it is unclear whether this describes a functional limitation of the goal (i.e., the vertical positioner being configured to position the net portion in the first and second positions but the claimed invention not necessarily including the game-playing surface) or a structural limitation of the goal (i.e., requiring that the net portion is vertically positioned with respect to the game-playing surface, in which case the game-playing surface is part of the claimed invention). Because the claim does not positively recite the game-playing surface as part of the claimed invention, the limitation “the vertical positioner vertically positioning the net portion with respect to the game-playing surface in the first position and the second position” is interpreted for examination purposes as a functional limitation of the vertical positioner.
claim 13, the limitation “the at least one flange comprising a table engagement surface configured to engage the combination game table” in lines 2-4 renders the claim indefinite, because it is unclear whether the table engagement surface in claim 13 is the same component as the means for engaging the combination game table recited in claim 12.
Regarding claim 16, the limitation “the means for engaging the table are disposed on the at least one of the bracket or the combination game table for vertically positioning the net portion with respect to the game-playing surface of the combination game table” renders the claim indefinite. As discussed above for claim 12, it is unclear what is engaged to the table by the engaging means, and it is unclear in view of Applicant’s disclosure how the term “engaging” is to be interpreted in this context. Additionally, it is unclear whether claim 16 is ascribing the vertical positioning function (associated with the vertical positioner in claim 12) to the means for engaging the table (i.e., the means for engaging being disposed on the bracket or table for the purpose of vertically positioning) or simply repeating the functional limitations of the bracket or table recited in claim 12.
Regarding claim 20, there is insufficient antecedent basis in the claims for “the engagement surface of the at least one bracket” in line 4. Claim 12 defines the vertical positioner as including “at least one of a bracket or the combination game table,” such that the vertical positioner, as claimed, does not necessarily require the bracket. Claim 20 further defines the vertical positioner as including an engagement surface, but does not specify that the engagement surface is an engagement surface of the at least one bracket. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peng (US Patent No. 9,011,262, hereinafter Peng).
Regarding claim 12, Peng discloses a goal (ball pick-up box, Fig. 1; col. 1, lines 5-10; col. 2, lines 59-64) comprising a net portion (side cover 1-4; col. 2, lines 61-64) with a first end and a second end (at opposing mounting plates 5, Figs. 1-4; col. 3, lines 2-3), the net portion (1-4) defined by a net opening (on open side of side cover, at rear in Fig. 1, bounded by side plates 2 and 3 and scoreboard 4) configured to receive a foosball and an air hockey puck (this being the conventional function of a ball pick-up box mounted to a foosball or air hockey table as is well understood in the art; col. 1, lines 8-10, “foosball”, “air hockey”); a means for engaging a game table (col. 3, lines 4-5, including table engaging surfaces of mounting plates 5 and/or tray 7, corresponding to Applicant’s broad disclosure of surfaces that engage the table), the game table comprising a game-playing surface along which the foosball or air hockey puck is configured to travel (col. 1, lines 5-10, foosball or air hockey table); a vertical positioner (mounting flanges 5 and screws vertically securing net portion 1-4 to edge of table, col. 1, lines 8-10; col. 3, lines 2-5) including a bracket (5) configured for vertically positioning the net portion 
The examiner notes that claim 12 is interpreted for examination purposes as being directed to the goal itself, and does not necessarily include the game table and the game-playing surface. Limitations with respect to the foosball, the air hockey puck, the combination game table, and the game-playing surface are interpreted as a context of intended use. The term “combination” in the phrase “combination game table” does not further limit the structure of the goal, because the game table is not a required component of the goal as claimed. Peng teaches each and every structural limitation of the claimed goal, as set forth in detail above, and is understood to be inherently capable of performing the recited functional limitations with respect to movability between the first and second positions, for the following reasons. Peng’s net portion (1-4) is understood to be inherently moveable (i.e., capable of being moved) between a first position at a first height from the tray portion (7) and a second position at a second height from the tray portion (7), and the bracket/mounting flange (5) is understood to be inherently capable of vertically positioning the net portion (1-4) with respect to the game-playing surface in the first position and the second position, because Peng teaches that the vertical positioner (5) removably attaches the net portion (1-4) to the game table (col. 3, lines 46-48; col. 3, lines 52-53, “the entire side cover can be removed from the billiard table”) independently of the tray (7), such that the net portion is inherently capable of being moved relative to both the table and the tray (7). Peng’s goal is inherently capable of performing the 
Regarding claim 14, Peng further teaches the tray portion (7) has a top tray surface (T, see annotated Fig. 1 below) facing the net portion (1-4) and at least one sidewall (W) extending from the top tray surface (T) toward the net portion (1-4), the extension of the at least one sidewall (W) defines a lip (W) to retain the first projectile and the second projectile for storage (this being the conventional function of a tray portion/bottom bracket of a ball pick-up box).

    PNG
    media_image1.png
    338
    355
    media_image1.png
    Greyscale

claim 16, Peng further teaches the means for engaging the table (i.e., the table-engaging surface of the mounting flange 5) is disposed on the bracket (5) for vertically positioning the net portion (1-4) with respect to the game-playing surface of the game table.
Regarding claim 18, Peng further teaches the net portion (1-4) comprises a rear panel (1) and a top net surface (4), the net portion (1-4) forming an open cavity (for receiving balls from the table, as is well understood in the art of foosball and air hockey tables) defined by the net opening opposite the rear panel (1) and adjacent the top net surface (4). The net opening inherently forms a cross sectional area, in any position of the net portion, that is defined by a vertical height extending from a top edge of the vertical positioner (5) to the top net surface (4), which is constant and reads on both the first vertical height and the second vertical height, and a width from the first end to the second end. The examiner notes that the claims do not clearly define the first and second cross sectional areas in a manner consistent with the disclosure, as discussed above in the rejection under 35 USC 112(b), and do not require that the first and second cross sectional areas are different. 
Regarding claim 20, Peng further teaches the vertical positioner/bracket (5) includes an engagement surface (surface of flange 5 for engaging screw, col. 3, lines 44-48) and a retention device (screw, col. 3, lines 44-48), the retention device configured to vertically secure the net portion (1-4) in the first position or the second position (col. 3, lines 44-48) between an end of the game table and the engagement surface of the vertical positioner/bracket (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-7, 9, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Goewey (US Patent No. 2,045,460, hereinafter Goewey).
Regarding claim 1, Peng discloses a goal (ball pick-up box, Fig. 1; col. 1, lines 5-10; col. 2, lines 59-64) comprising: a net portion (side cover 1-4; col. 2, lines 61-64; “net portion” broadly defined by Applicant’s disclosure as anything serving to capture a projectile; compare Peng’s Fig. 1 and Applicant’s Fig. 3A below) with a first end and a second end (at opposing mounting plates 5, Figs. 1-4; col. 3, lines 2-3), the net portion (1-4) defined by a net opening (on open side of side cover, at rear in Fig. 1, bounded by side plates 2 and 3 and scoreboard 4) configured to receive a first projectile and a second projectile (this being the conventional function of a ball pick-up box mounted to a foosball or air hockey table as is well understood in the art; col. 1, lines 5-10); a means for engaging a table (col. 3, lines 4-5, including table engaging surfaces of mounting plates 5 and/or tray 7, corresponding to Applicant’s broad disclosure of surfaces for engaging the table), the table comprising a game-playing surface (col. 1, lines 5-10, foosball or air hockey); a means for vertically positioning the net portion (1-4, to the edge of a table) with respect to the game-playing surface (mounting flanges 5 and screws securing net portion 1-4 to edge of table with respect to the horizontal surface of the foosball/air hockey table, col. 1, lines 8-10; col. 3, lines 2-5); and a tray portion (bottom bracket 7; col. 2, lines 59-60) disposed beneath the net portion (1-4), the tray portion (7) configured to store the first projectile and 

    PNG
    media_image2.png
    470
    336
    media_image2.png
    Greyscale

As discussed above, Peng’s vertically positioning means (5) is inherently capable of positioning the net portion with respect to a game-playing surface in a first position at a first height from the tray portion and a second position at a second, greater height from the tray portion, since Peng’s vertically positioning means removably attaches the net portion to the table independently of the tray portion (col. 3, lines 14-17). Peng’s net opening is inherently capable of receiving a first projectile in the first position and a second projectile in the second position, since the net opening is configured to receive projectiles and the net opening would remain open regardless of the vertical position of the net portion relative to the tray portion. 

claim 3, the modified Peng teaches the claimed invention substantially as claimed, as set forth above for claim 1. Peng further teaches the tray portion (7) has a top tray surface (T, annotated Fig. 1 above) facing the net portion (1-4) and at least one sidewall (W) extending from the top tray surface (T) toward the net portion (1-4), the extension of the at least one sidewall (W) defines a lip (W) to retain the first projectile and the second projectile for storage (this being the conventional function of a tray portion/bottom bracket of a ball pick-up box).
Regarding claim 4, the modified Peng teaches the claimed invention substantially as claimed, including the means for vertically positioning as taught by Goewey, as set forth above for claim 1. The modified Peng further teaches the means for vertically positioning comprises brackets (7, 8 of Goewey; pg. 2, col. 1, lines 18-27) each forming a channel (slots 13, 14 of Goewey; pg. 2, col. 1, lines 28-30) configured to slideably receive the ends of the net portion (1-4 of Peng) between the first position and the second position (see Goewey, pg. 2, col. 1, lines 28-30).
Regarding claim 5, the modified Peng teaches the claimed invention substantially as claimed, including the vertically positioning means as taught by Goewey, as set forth above for claim 1. Goewey further teaches means for engaging a table (engagement surfaces of supports 9, 10 and/or clamps 11, 12; pg. 2, col. 1, lines 22-27) disposed on the vertically positioning means.
Regarding claim 6, the modified Peng teaches the claimed invention substantially as claimed, including the vertically positioning means as taught by Goewey, as set forth above for 
Regarding claim 7, the modified Peng teaches the claimed invention substantially as claimed, including the vertically positioning means as taught by Goewey, as set forth above for claim 1. Goewey further teaches (Fig. 1) the vertically positioning means comprises at least one bracket (7, 8, pg. 2, col. 1, lines 18-27). Peng further teaches (Fig. 1) the net portion (1-4) comprises a rear panel (1) and a top net surface (4), the net portion (1-4) forming an open cavity (for receiving balls from the table, as is well understood in the art of foosball and air hockey tables) defined by the net opening opposite the rear panel (1) and adjacent the top net surface (4), the net opening having a width from the first end to the second end (at opposing mounting plates 5). The goal of the modified Peng is understood to read on the limitations of lines 7-13 because in the first position there will inherently be some dimension (i.e., “a first vertical height”) between the top edge of the brackets and the top net surface and the width between the first and second ends, defining a first cross sectional area; and likewise in the second position, there will also inherently be some dimension (i.e., “a second vertical height”) between the top edge of the brackets and the top net surface and the constant width between the first and second ends, defining a second cross sectional area. As discussed above in the rejection under 35 USC 112(b), Applicant’s disclosure shows the net portion in the first position (P1, Figs. 1A-B) having the top net surface level with the top edge of the brackets, such that the “height” from the top edge of the bracket to the top net surface is zero and the first cross sectional area is also zero. Therefore, the “first vertical height” and “first cross sectional area” 
Regarding claim 9, the modified Peng teaches the claimed invention substantially as claimed, including the vertically positioning means comprising at least one bracket and a retention device as taught by Goewey, as set forth above for claim 1. The modified Peng further teaches the at least one bracket (7, 8 of Goewey) includes an engagement surface (front engagement surface of slot 13, 14, at right in Figs. 3-4 of Goewey) and the retention device (16) is configured to vertically secure the net portion (1-4 of Peng) in the first position or the second position.
Regarding claim 10, the modified Peng teaches the claimed invention substantially as claimed, including the retention device taught by Goewey, as set forth above for claim 9. The modified Peng further teaches the retention device (16 of Goewey) comprises a mechanical stop (wedge 16) projecting from a surface (from bottom surface, as shown in Fig. 4 of Goewey) of the vertically positioning means (of brackets 7, 8 of Goewey) with respect to the game-playing surface of the table, the mechanical stop securing the net portion (1-4 of Peng) in at least the first position or the second position (see Goewey, pg. 2, col. 1, lines 34-47).
Regarding claim 15, Peng teaches the claimed invention substantially as claimed, as set forth above for claim 12. Peng does not teach the bracket or the combination game table forms a channel configured to slidably receive at least one of the first end or the second end of the net portion between the first position and the second position. However, as discussed above, Goewey teaches (Fig. 1) a vertical positioner (standards 7, 8) for vertically positioning a target (rebounding board 15, pg. 2, col. 1, lines 30-31) with respect to a game-playing surface (5, 6) of 
Regarding claim 17, Peng teaches the claimed invention substantially as claimed, as set forth above for claim 12. Peng does not teach the bracket or the combination game table comprises a retention device including a magnet or a mechanical stop for positioning the net portion in the first position and the second position. However, as discussed above, Goewey teaches (Fig. 1) a bracket (standards 7, 8) for vertically positioning a target (rebounding board 15, pg. 2, col. 1, lines 30-31) with respect to a game-playing surface (5, 6) of a table (pg. 1, col. 2, lines 51-52) in a first position at a first height and a second position at a second height (pg. 1, col. 1, lines 13-18), the bracket (7, 8) comprising a retention device that includes a mechanical stop (wedges 16; pg. 2, col. 1, lines 18-52). Goewey’s bracket permits vertical adjustment of the .
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Goewey, in further view of Padilla (US Patent Pub. 2007/0216101, hereinafter Padilla).
Regarding claim 2, the modified Peng teaches the claimed invention substantially as claimed, as set forth above for claim 1. Peng further teaches (Fig. 1) the net portion (1-4) comprises a top net surface (top surface of scoreboard 4, Fig. 1), and the first and second ends each comprise a flange (mounting plate 5; col. 3, lines 2-3) comprising a table engagement surface (rear surface of plate 5 in Fig. 1) configured to engage the table. The modified Peng does not teach the engagement surface is coplanar with the leading edge of the top net surface. However, in the art of goals for table games, Padilla teaches (Figs. 17-18; para. 0052, lines 12-15) that it is known to configure the leading edge (A, annotated Fig. 17 below) of a top net surface (B) of a net portion (C) to be coplanar with the engagement surface (D) of a flange (E) at each end of the net portion (C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peng by configuring the leading edge of the top net surface to be coplanar with the 

    PNG
    media_image3.png
    264
    268
    media_image3.png
    Greyscale

Regarding claim 11, the modified Peng teaches the claimed invention substantially as claimed, as set forth above for claim 1. Peng further teaches (Fig. 1) the net portion (1-4) comprises a top net surface (top surface of scoreboard 4, Fig. 1), the top net surface (4), the first end, and the second end comprising edges bounding the net opening. Peng does not teach the edges bounding the net opening from the top net surface, the first end, and the second end are coplanar (since the leading edge of the top net surface extends past the plane of the first and second ends). However, in the art of goals for table games, Padilla teaches (Figs. 17-18; para. 0052, lines 12-15) that it is known to configure the leading edge (A, annotated Fig. 17 above) of a top net surface (B) of a net portion (C) to be coplanar with first and second ends (D) of the net portion (C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Peng .
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Padilla.
Regarding claim 13, Peng teaches the claimed invention substantially as claimed, as set forth above for claim 12. Peng further teaches (Fig. 1) the net portion (1-4) comprises a top net surface (top surface of scoreboard 4, Fig. 1), and the first and second ends each comprise a flange (mounting plate 5; col. 3, lines 2-3) comprising a table engagement surface (rear surface of plate 5 in Fig. 1) configured to engage the table. Peng does not teach the engagement surface is coplanar with the leading edge of the top net surface. However, in the art of goals for table games, Padilla teaches (Figs. 17-18; para. 0052, lines 12-15) that it is known to configure the leading edge (A, annotated Fig. 17 above) of a top net surface (B) of a net portion (C) to be coplanar with the engagement surface (D) of a flange (E) at each end of the net portion (C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peng by configuring the leading edge of the top net surface to be coplanar with the engagement surface of the flange, as taught by Padilla, since this involves the simple substitution of one known configuration of a leading edge of a goal for a game table with another known configuration of a leading edge of a goal for a game table, to yield predictable results.
claim 21, Peng teaches the claimed invention substantially as claimed, as set forth above for claim 12. Peng further teaches (Fig. 1) the net portion (1-4) comprises a top net surface (top surface of scoreboard 4, Fig. 1), the top net surface (4), the first end, and the second end comprising edges bounding the net opening. Peng does not teach the edges bounding the net opening from the top net surface, the first end, and the second end are coplanar (since the leading edge of the top net surface extends past the plane of the first and second ends). However, in the art of goals for table games, Padilla teaches (Figs. 17-18; para. 0052, lines 12-15) that it is known to configure the leading edge (A, annotated Fig. 17 above) of a top net surface (B) of a net portion (C) to be coplanar with first and second ends (D) of the net portion (C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peng by configuring the leading edge of the top net surface to be coplanar with the first and second ends, as taught by Padilla, since this involves the simple substitution of one known configuration of a leading edge of a goal for a game table with another known configuration of a leading edge of a goal for a game table, to yield predictable results.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-13, and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of U.S. Patent No. 10,617,939 (the reference claims). Although the claims at issue are not identical, they are not patentably distinct from each other because the goal of claim 1 is described in reference claims 1 and 6 (the limitations describing the goal/bracket being secured to the table reading on the claimed means for engaging, and the bracket of reference claims 1 and 6 reading on the claimed means for vertically positioning); the features of claim 2 correspond to those described in reference claim 3; the features of claim 4 correspond to those described in reference claim 5; the features of claim 5 are described in reference claims 1 and 6; the features of claim 6 correspond to those described in reference claim 5 (the projecting retention device of reference claim 5 understood to be a mechanical stop); the features of claim 7 are described in reference claims 1 and 6; the features of claim 8 correspond to those described in reference claim 5; the features of claim 9 correspond to those described in reference claim 2; the features of claim 10 correspond to those described in reference claim 5; and the features of claim 11 correspond to those described in reference claim 3. The goal of claim 12 is described in reference claims 1, 6, and 10 (the bracket of reference claims 1 and 6 corresponding to the vertical positioner); the features of claim 13 correspond to those described in reference claim 3; the features of claim 15 correspond to those described in reference claim 5; the features of claim 16 are described in reference claims 1 and 6; the features of claim 17 correspond to those described in reference claim 5 (the projecting retention device of reference claim 5 understood to be a mechanical stop); the features of claim 18 are described in reference claims 1 and 6; the features of claim 19 correspond to those described in reference claim 5; the features of claim 20 correspond to claim 21 correspond to those described in reference claim 3.
Claims 3 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,617,939 in view of Peng.
Regarding claims 3 and 14, the reference claims do not recite the tray portion having a top tray surface and at least one sidewall. However, these features are taught by Peng, as set forth above in the rejection of claim 3 under 35 USC 103 and the rejection of claim 14 under 35 USC 102. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by configuring the tray to include a top tray surface facing the net portion and at least one sidewall extending from the top tray surface toward the net portion to define a lip to retain the first and second projectiles/foosball and air hockey puck for storage, as taught by Peng, in order to capture projectiles that enter the net portion, as is well understood in the art.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, in addition to a timely filed terminal disclaimer to overcome the nonstatutory double-patenting rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Staff (US Patent No. 1,979,177) discloses a goal for a table game (Figs. 3-4) comprising first and second end flanges slidably received in first and second vertical sockets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 12, 2021/